internal_revenue_service number release date index number ------------------- --------------------------------- ------------------------------------------------------------ ---------------------------------- --------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc tege eoeg eo plr-105481-12 date date -------------------------------------------------------------------------------------------- legend trust ----------------- city state trustee administrator ---------------------------------------- ------------------------ ------------------------ ------------------------------------------ dear ------------- this letter responds to a letter from your authorized representative dated date and subsequent correspondence your representative submitted on behalf of the trust requesting a ruling that the trust’s income is excludable from gross_income under internal_revenue_code irc sec_115 the trust represents the facts as follows facts the city is a state political_subdivision the city established the trust to hold and invest contributions to fund the city’s obligations to provide health care benefits for eligible retirees of the city and their dependents in accordance with the terms of certain plans between the city and its employees or bargaining groups the plans under the terms of the trust agreement the city designated the trustee and the administrator to serve in their respective positions as trustee and administrator of the trust the city may remove the trustee or the administrator and designate respective successors upon days prior written notice to the trustee or the administrator except for investment_income the income of the trust consists solely of contributions from the city no private interests participate in or benefit from the operation of the plr-105481-12 trust other than for reasonable payment as providers of goods or services the trust assets are only available to pay for the insurance premiums to fund the post- employment health care benefits of the employees of the city and their dependents the trust agreement provides that the trustee shall receive and accept all contributions and shall hold reinvest and distribute cash cash equivalents and securities and their increments proceeds earnings and income solely to provide health and welfare benefits to retirees and their dependents the city shall direct the trustee to disburse amounts from the trust directly to pay the insurance premiums to fund the health care benefits of the participants in the plans or to reimburse the city for amounts it advances to fund such benefits the administrator shall have authority and responsibility for the management disposition and investment of the trust assets the trustee may invest and reinvest the contributions and trust assets in cash cash equivalents or securities pursuant to the instructions of the administrator the trust agreement provides that upon any termination of the trust the assets of the trust then held by trustee except such assets as may needed to pay expenses or liabilities of the trust shall first be distributed pursuant to the terms of the plans to provide for the medical benefits of the retirees and their dependents none of the assets of the trust will be distributed to any entity that is not the state a political_subdivision of the state or an entity the income of which is excluded from gross_income under sec_115 law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof revrul_77_261 1977_2_cb_45 holds that income generated by an investment fund that is established by a state to hold revenues in excess of the amounts needed to meet current expenses is excludable from gross_income under sec_115 because such investment constitutes an essential_governmental_function the ruling explains that the statutory exclusion is intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of an entity engaged in the operation of a public_utility or the performance of some governmental function that accrues to either a state or political_subdivision of a state the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and that are within the ambit of a sovereign to conduct revrul_90_74 1990_2_cb_34 holds that the income of an organization formed funded and operated by political subdivisions to pool various risks eg casualty public plr-105481-12 liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 because the organization is performing an essential_governmental_function in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization the trust funds the city’s obligations to provide for the health benefits of retired employees of the city and their dependents providing health benefits to former public employees constitutes the performance of an essential_governmental_function within the meaning of sec_115 see revrul_77_261 and revrul_90_74 in addition the income of the trust accrues to the city no private interests participate in or benefit from the operation of the trust other than as providers of goods or services the trust’s dedication of its corpus or income exclusively for the benefit of the retirees and their dependents satisfies an obligation the city has assumed or been assigned with respect to providing for the health benefits of its former employees the benefit to the city’s participating employees and their dependents is incidental to the public benefit all of the trust’s assets that remain upon dissolution of the trust after providing for all outstanding obligations will be distributed to a state a political_subdivision of a state or an entity the income of which is excludable from gross_income under sec_115 see revrul_90_74 based on the information and representations submitted on behalf of the trust we conclude that because the income of the trust derives from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof the trust’s income is excludable from gross_income under sec_115 no opinion is expressed concerning the federal tax consequences under any irc provision other than the one specifically cited above in particular no representation is made whether or not contributions or premiums_paid on behalf of or benefits received by employees former employees retirees spouses dependents or others will be taxable to such recipients this ruling concerns only the federal tax treatment of the trust's income and may not be cited or relied upon as to any matter relating to the taxation of accident or health contributions or benefits except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-105481-12 in accordance with the power_of_attorney on file with this office your authorized representative will receive a copy of this letter the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination sincerely kenneth m griffin chief exempt_organizations branch_tax exempt government entities
